ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
The Kufan Group                               ) ASBCA No. 62195
                                              )
Under Contract No. W912ER-12-C-0004           )

APPEARANCE FOR THE APPELLANT:                    Bradford W. Irelan, Esq.,
                                                  Irelan McDaniel, PLLC
                                                  Houston, TX

APPEARANCES FOR THE GOVERNMENT:                  Michael P. Goodman, Esq.
                                                  Engineer Chief Trial Attorney
                                                 Michael E. Taccino, Esq.
                                                 Pietro O. Mistretta, Esq.
                                                 Kathryn G. Morris, Esq.
                                                  Engineer Trial Attorneys
                                                  U.S. Army Engineer District, Winchester

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: September 7, 2022



                                              HEIDI L. OSTERHOUT
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62195, Appeal of The Kufan Group,
rendered in conformance with the Board’s Charter.

      Dated: September 7, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2